DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . .

2.	Claims 1-20 are pending in this application (16/932,808), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 01/14/2022, following the Non-Final Rejection office action dated 09/14/2021.

	Claims 1, 11, and 17 have been amended.
(Please see page 8 of Applicant Arguments/Remarks, filed on 01/14/2022)
	Applicant's submissions have been entered.

Information Disclosure Statement
3.	Applicant’s Information Disclosure Statement (IDS), filed on 12/23/2021, have been received and entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s). 


Allowable Subject Matter
4.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-20 are allowed.







Statement of Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: 
	The prior art made of record does not teach or fairly suggest the combination of elements recited by independent claim 1.  Examiner finds Applicant’s arguments in this regard, as detailed in pages 8-14 of Applicant Arguments/Remarks filed on 01/14/2022, to be persuasive. Specifically, the prior art of record does not fairly teach or suggest the combination of features: "instrumenting executable code of an application to capture traces of execution of the application on a computer node having a memory, wherein
instrumenting of the executable code is in accordance with a capture configuration specifying a fidelity of trace capture; establishing one or more callbacks to a client library as one or more event-driven capture intervals of the traces during execution of the application, wherein the client library is loaded into a process of the
application;" as specified by independent claim 1. These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable. 
Independent claims 11 and 17 that recite basically similar features as Claim 1, are also allowable for similar reasons. 
Dependent claims 2-10, 12-16, and 18-20, being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 


Conclusion
6.	Claims 1-20 are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/
Examiner, Art Unit 2191                                                                                                                                                                                             
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191